250 S.W.3d 441 (2008)
MIDWEST EYE ASSOCIATES, INC., Plaintiff/Respondent,
v.
THREE FLAGS CENTER, L.P., Defendant/Appellant.
No. ED 89379.
Missouri Court of Appeals, Eastern District, Division Four.
April 22, 2008.
David W. Cooper and Ellen Jean Brooke, Evans & Dixon, St. Louis, MO, for Appellant.
Paul T. Slocomb and Matthew E. Hoffman, Hoffman & Slocomb, St. Louis, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Three Flags Center, L.P. (Three Flags) appeals from the judgment entered after a jury verdict in favor of Midwest Eye Associates, Inc. (Midwest Eye) on its negligence claim against Three Flags. After entry of judgment, Three Flags filed a motion for new trial, which was denied. On appeal, Three Flags argues the trial court erred in (1) denying its motion for summary judgment based on the Commercial Lease Agreement (Lease) between Three Flags and Midwest Eye; (2) granting Midwest Eye's oral motion in limine to exclude the Lease prior to trial; (3) denying Three Flags' second motion for directed verdict; (4) failing to judicially admit facts; (5) rejecting Three Flags' offer of proof as to witness John Schwarz (Schwarz), president of Three Flags; (6) ruling that Midwest Eye was not seeking subrogation against a co-insured; and (7) denying Three Flags' proffered jury instructions. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).